Case 8:18-cr-OO421-.]Sl\/l-SPF Document 35 Filed 12/20/18 Page 1 of 8 PagelD 166""39€1“5

UN|TED STATES D|STR[CT COURT
NI|DDLE D|STR|CT OF FLOR|DA
TAN|PA D|V[S|ON

UN|TED STATES OF AN]ERICA

Case Number: 8:18-cr-421-T-3OSPF
USNl Number:71‘153-0‘18

V.

ROBERT H. BUTLER
Anne F. Borghetti, Retained

 

JUDGNIENT lN A CRINl|NAl_ CASE

The defendant pleaded guilty to Count One of the information The defendant is adjudicated guilty of these offenses:

Datc Offenso Count
ng & Sgction Nature of Offense Conc|udcd Number¢sl
18 U.S.C. § 1956(h) Conspiracy to Commit l\/loney t_aundering Fet)ruary of 2017 One

(Class C Felony)

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984

IT |S ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence or mailth address until all fines restitution costs and special assessments imposed by this judgment are
fully paid |f ordered to pay restitution the defendant shall notify the court and United States Attorney of any material change
in the defendants economic circumstances

Date of imposition of Judgment:
Decernber20 2018

</DYMJWMS<M

JA_MES s ivioooY JR
station uNiTEo sTATEs oisTRicT Juoc;ii

December /?p `2018

AO 2458 (Rev 02.'18) Judgment in a Cnmlnal Case

case 8:13-@r-00421-Jsi\/i-3Pi= Documem 35 i=iied 12/20/18 Page 2 or 3 PageiD 1653962°’6

Robert H. But|er
8:1 8-cr-421-T-303PF

|MPRBONMENT

The defendant is hereby committed'to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of FORTY (40) |V|ONTHS.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons as
notified by the United States Marsha_|. `

The Court recommends that Defendant participate in the 500-hour drug treatment program (RDAP) while
incarcerated

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment
UNlTED STATES |VlARSHAL
By:

 

Deputy U.S. Marsha|

AO 2455 (Rev. 02/18) Judgment in a Crimina| Case

case szls-cr-oo421-Jsi\/i-3PF Documem 35 i=iled 12/20/18 Page 3 or s PageiD 16'§"’9€3°’6

Robert H. But|er
8:18-cr-421-T-3OSPF

SUPERV|SED RELEASE

Upon release from imprisonment you will be on supervised release for a term of THREE (3) YEARS.

MANDATon coNDiTioNs

You must not commit another federa|, state or local crime.

You must not unlawfully possess a controlled substance.

The mandatory drug testing requirements of the Vio|ent Crime Control Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

4. You must cooperate in the collection of DNA as directed by the probation ocher.

.°’.N.-`

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

case szls-cr-oo421-Jsi\/i-3PF Documem 35 i=iled 12/20/18 Page 4 or s PagelD 16§39€4°’6

Robert H. But|er
8:18-cr-421 -T-SOSPF

STANDARD CONDIT|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation ocher

You must live at a place approved by the probation officer. |f you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. if notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

¥ou must allow the probation ocher to visit you at any time at your horne or eisewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view. ’
You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. if you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. if you plan to change where you work or anything about
your work (such as your position or yourjob responsibilities), you must notify the probation ocher at least 10 days
before the change. if notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change. -

‘(ou must not communicate or interact with someone you know is engaged in criminal activity. if you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. _

if you are arrested or questioned by a law enforcement ofncer, you must notify the probation officer within 72 hours.-
You must not ownl possess, or have access to a firearm, ammunition, destructive devicel or dangerous weapon
(i.e.l anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers). -

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first-getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation
ocher may require you to notify the person about the risk and you must comply with that instruction The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation ocher related to the conditions of supervision.

U.S._ Probation Off"ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
' copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of_
Probation and Supervised Release Condifions, available at: www.uscourts.gov.

Defendant's Signature: ' Date:

 

AO 2455 (Rev. 02/18) Judgment in a Criminal Case

case szls-cr-oo421-Jsi\/i-3PF Documem 35 i=iled 12/20/18 Page 5 or s PageiD 165*‘9€5°*6

Robert H. But|er
8:18-cr-421-T-3OSPF

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer’s instructions regarding the implementation of this court directive. Furtherl the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Sca|e
for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

2. The defendant shall submit to a search of your person, residence, place of business, any storage units under the
defendant's contro|, computerl or vehicle, conducted by the United States Probation Ocher at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation You shall inform any other
residents that the premises may be subject to a search pursuant to this condition.

3. The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

case szls-cr-oo¢izl-Jsivi-spi= Documenrss i=iled 12/20/18 Page 6 or s PageiD 16§"“9€6°’6

Robert H. But|er
8:18¢cr-421-T-308PF

CR|M|NAL MONETARY PENALT|ES

v The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedu|e of Payments.

Assessment JVTA Assessment ' Fine Restitution
TOTALS $100.00 NIA Waived NIA

SCHEDULE OF PAYMENTS

FORFE|TURE

Defendant shall forfeit to the United States those assets previously identified in the Order of Forfeiturel attached
hereto, that are subject to forfeiture ‘

*Findings for the total amount of losses are required under Chapters 109A. 110, 110A, and 113A of 'l“itle 18, United States Code, for offenses committed
on or after September13, 1994 but before April 23, 1996.

 

' Justice for Victims of Trafficking Act cf 2015, Pub._L. No. 1 14-22. _
" Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after

September 13, 1994. but before April 23, 1996.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Case 8:18-cr-OO421-.]Sl\/l-SPF Document 35 Filed 12/20/18 Page 7 of 8 PagelD 166

UNlTED sTATEs DISTRICT COURT
MIDDLE DISTRICT oF FLoRIDA
TAMPA DlvlsloN
UNlTED sTATES oF AMERICA
v. ` ease No. 8:13_¢r-421-T-3OSPF

ROBERT H. BUTLER

ORDER OF FORFEITURE

The defendant pleaded guilty to Count One of the Inforr_nation which `
charges him with conspiracy to commit money laundering, in violation of 18
U.S.C. § 1956(h), and the United States has established that $140,49().00 was
involved in the offense

The United States moves under 18 U.S.C. § 982(a)(l) and Rulc
32.2(b)(2),- F ederal Rules of Criminal Procedure, to forfeit the 314(),490.00
involved in the conspiracy to commit money laundering; The motion is
GRANTED. The United States is entitled to forfeit the $14(),490.0() involved
in the offense

Because the $l4(),490.00 Was dissipated by the defendant, the United

' States may seek, as a substitute assct, pursuant to 21 U.S.C. § 853(p), as

incorporated by 18 U.S.C. § 982(b)(l), forfeiture of any of the defendant’s

property up to the value of $140,49().00. Jurisdiction is retained to enter any

Case 8:18-cr-OO421-.]Sl\/l-SPF Document 35 ' Filed 12/20/18 Page 8 of 8PagelD 167

order necessary for the forfeiture and disposition of any substitute asset and to
address any'third-party. claim.

. ' DoNE and oRDERED in' Tampa, Fiorida, this 22nd day er october,

 

2018. _
,r/`\\ l t q
lea J /ijl%,.;i'i-
JA_\-tz/s s _\room".` JR, d (.'
i'xir£n states Disrch'r .n'Dcr_
Copies to:

All Parties/Counsel of Record

